Citation Nr: 1037291	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-40 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran's claims file reflects that he is receiving Social 
Security Administration (SSA) disability benefits.  Specifically, 
in a January 2010 formal claim for a total rating for 
compensation purposes based upon individual unemployability 
(TDIU), the Veteran reported that in September 2009, he received 
disability benefits from the SSA for a neck disorder, a back 
disorder, and other disorders.  The RO has not yet not attempted 
to obtain the Veteran's SSA records.  The Veteran's SSA records 
may be relevant to his claim for TDIU, as he is service-connected 
for a low back disability and its residuals.  As the duty to 
assist extends to obtaining SSA records where they may be 
relevant to the issue under consideration, remand is required for 
the RO to obtain the Veteran's SSA records.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).

In addition, when a Veteran fails to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), but is unemployable 
due to service-connected disabilities, the RO must submit such 
cases to the Director, Compensation and Pension Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b) (2009).  Thus, 
the RO must also consider whether the Veteran meets the criteria 
for submission of the Veteran's claim to the Director, 
Compensation and Pension Service for extraschedular consideration 
of TDIU.



Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim, to include VA treatment 
records and private medical treatment 
records.  Based on the Veteran's response, 
the RO must attempt to procure copies of all 
records which have not previously been 
obtained or identified.  Whether or not the 
Veteran responds, the RO must obtain all of 
the Veteran's records from the Social 
Security Administration.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the Veteran and his representative and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

2.  After completing the above actions and 
any additional required development, 
including referring the appeal to the 
Director, Compensation and Pension Service, 
for extraschedular consideration of TDIU if 
warranted, the RO must readjudicate the issue 
of whether TDIU is warranted.  As part of 
this readjudication, the RO must specifically 
discuss whether the Veteran's claim should be 
submitted to the Director, Compensation and 
Pension Service for extraschedular 
consideration of TDIU.  If the claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


